PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/955,039
Filing Date: 17 Apr 2018
Appellant(s): Nair, Rahul, Rajavikraman



__________________
Dina Blikshteyn (Reg. No. 63,962)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
	
	Response to Argument (A)
	Before addressing the appellant’s arguments regarding the Scope of Enablement rejection the Examiner will first establish the facts of the case.  The Examiner will provide analysis of (a) how the applicant’s disclosed invention works; (b) how a conventional blockchain network works; (c) how the applicant’s concept of a blockchain is not compatible with how a conventional blockchain is known in the art; and (d) what the applicant’s invention would look like if it actually used blockchain technology.
	A. How the applicant’s invention works
	The applicant’s invention disclosed invention comprises three levels of devices interacting together.  At the first level is user devices 106.  These are described in paragraph 22.  As described in paragraph 25, the user devices have applications 114 that correspond to platforms 104.  Paragraph 20 describes the platforms as conventional social media platforms.  Paragraphs 25-27 describe how content can be shared between the applications 114 on devices 106 and the platforms 104.  The second level of devices is servers 105 that host the platforms 104.  At the third level is the blockchain engine 116 which receives content from the platforms 104.  Paragraph 30 describes how the blockchain engine 116 creates blockchains 126.  The applicant states that a blockchain “may be a continuously growing list of 
	The scope of enablement rejection in the Office Action mailed on 8/27/2021 provides an analysis of how the applicant’s invention operates.  The following is the analysis of the operation of the appellant’s invention that was made in the rejection:
The applicant’s invention functions by having the “blockchain” engine act as a central clearinghouse for sharing content items amongst platforms. This is shown in Figures 2A-2D. In Figure 2A, Platform 104A sends content items to the blockchain engine and the blockchain engine creates the blockchain 126. The content items (110A, 112A, 112B, 112C) are associated with a content identifier 120A and corresponding blockchain 126A as described in paragraph 36 of the specification. In Figure 2B, content item 112A and its identifier 120A is shared from computing device 106D to Platform 104B. Platform 104A then sends identifier 120A to the blockchain engine to receive related content (112A, 112B, 112C). In Figure 2C, a new content item 112D is associated with content items 110A and sent to the blockchain engine by platform 104B with the blockchain engine updating the blockchain 126A. In Figure 2D, content items 112D is then shared with Platform 104A (presumably the two separate 104B’s in Figure 2D is a typo). At no point, does the applicant disclose that any of the platforms or the computer devices would maintain an independent copy of blockchain 126A. Clearly any addition to blockchain 126A is managed solely by the blockchain engine. To any extent that a copy of the data stored in blockchain 126A happens to be at a platform or a device, it will only be because the platform happened to ask for content or was requested to by a device.

	The applicant’s blockchain engine 116 is disclosed as solely being responsible for the blockchain 126.  Though paragraph 32 states that “blockchain 126 may be stored in a distributed database, where portions of blockchain 126 may be distributed over servers 105 and computing devices 106 that are connected over network 102”, it is clear from the interactions discussed with respect to Figures 2A-2B that the management of blockchain 126 is performed centrally by blockchain engine 116.  Paragraph 32 of the appellant’s disclosure does not describe what particular “portions” of blockchain 126 are stored or how blockchain 126 would even be divided into portions.  Regardless, even if the storage of blockchain 126 is distributed in some manner, the management of blockchain 126 is performed solely by 
Paragraphs 29 and 30 of the appellant’s disclosure provide the following non-limiting definition of a blockchain:
[00029] In an embodiment, blockchain engine 116 may include a blockchain generator 124. Blockchain generator 124 may generate a blockchain 126. Blockchain 126 may be a continuously growing list or records or blocks which are linked and secured using cryptography. In an embodiment, blockchain 126 may be associated with content 110. 
[00030] In one embodiment, each block in blockchain 126 may contain a cryptographic hash of the previous block, a timestamp and a portion of secondary content 112 for content 110. For example, each block in blockchain 126 may include a post, a comment, etc., associated with content 110 that was posted on one of platforms 104. Further, a timestamp may indicate the time that the block was created, the time that the post, comment, etc., was posted to platform 104, etc.

	According to this definition, the blockchain is a growing list of records or blocks which are linked and secured using cryptography.  The disclosed blockchain does not include content 110.  It may contain blocks which consist of a hash of the previous block, a timestamp, a portion of secondary content 112.  Notably, each block contains a single secondary content item with a timestamp that defines that secondary content item.

	B. How conventional blockchain technology works

A blockchain is essentially a distributed database of records or public ledger of all transactions or digital events that have been executed and shared among participating parties. Each transaction in the public ledger is verified by consensus of a majority of the participants in the system. And, once entered, information can never be erased. The blockchain contains a certain and verifiable record of every single transaction ever made.


	It is clear from this definition that a blockschain is essentially distributed.  It features a record of transactions or digital events that have been executed and shared among participating parties.  Each transaction in the public ledger is verified by consensus of a majority of the participants.  There is no ambiguity in Crosby’s description; a conventional blockchain is a distributed system.  
Crosby describes the origins of blockchain technology on page 5 by explaining how blockchain technology was introduced as part of the introduction of Bitcoin in 2008.  At the end of page 5 Crosby begins explaining how blockchain technology works by stating the following:
We explain the concept of the blockchain by explaining how Bitcoin works since it is intrinsically linked to the Bitcoin. However, the blockchain technology is applicable to any digital asset transaction exchanged online.

In other words, the blockchain described by the Bitcoin whitepaper is used for the purpose of Bitcoin transactions but “the blockchain technology is applicable to any digital asset exchanged online”.  Pages 6-11 go on to explain how the distributed blockchain is managed by a group of devices (see Step 3 and 4 of Figure 2) in order to process transactions.  Each device is broadcasting transactions and receiving broadcast transactions, therefore at any given moment the respective devices could have a different perspective on the current transactions on the network.  As Crosby points out at the end of page 9, “There can be multiple blocks created by different nodes at the same time.  One can’t rely on the order since blocks can arrive at different orders at different points in the network.”

In Sections II and III of the Crosby document, Crosby provided examples of other implementations of blockchain technology other than Bitcoin.   All of the examples of blockchain systems taught discussed by Crosby show distributed systems of nodes which provide a distributed ledger of transactions so that the validity of the transactions can be trusted.  Many of these examples are explicit about not requiring an intermediary broker to validate transactions just as Nakamoto in the section entitled “2. Transactions” explains that the blockchain does not use a central authority.  Blockchain technology is inherently decentralized by design.  A blockchain is not stored in a single place on a network but instead is distributed amongst peers.  This is clearly shown by both Crosby and Nakamoto.


	C. How the applicant’s concept of a blockchain is different from how a conventional blockchain technology is known in the art
	The applicant’s invention is not compatible with blockchain technology as is known in the art for two reasons.  The first reason is that the applicant’s invention is a purely centralized system where all interactions between platforms and/or devices with the blockchain are mediated through the centralized blockchain engine 116.  It is the blockchain engine 116 that stores the relationship between the content identifier 120, content 110, and the secondary content 112 that is disclosed as making up the applicant’s “blockchain”.  As shown in Figure 2B, it is the blockchain engine 116 that provides secondary content from the “blockchain” in response a request that includes the content identifier 120.  In Figure 2C, is the blockchain engine 116 that adds secondary content 112D to the “blockchain” when the blockchain engine 116 receives content identifier 120 along with secondary content 112D.  In Figure 2D, secondary content 112D is distributed to a requesting platform and Figure 2D also shows that a computing device can retrieve all of the content stored by a platform.  It is important to note that the descriptions of Figures 2A-2D do not show that the blockchain is ever transferred from blockchain engine 116 to any of the platforms or devices.  Instead, the blockchain engine disclosed by the applicant acts a centralized authority for managing secondary content.  Crosby and Nakamoto both explain how such a centralized authority is avoided in conventional blockchain technology.  The appellant’s invention does not manage blockchain 126 using the protocol explained by Nakamoto.
 The second reason the appellant’s disclosed invention is not compatible with blockchain technology as it is known in the art is that the applicant’s invention simply creates a list of related 
Consequently, the appellant’s disclosure defines blocks differently than conventional blockchain nodes implement blocks.  In paragraph 30, the appellant describes that “each block of the blockchain 126 may contain a cryptographic hash of the previous block, a timestamp, and a portion of the secondary content 112 for content 110” and “a timestamp may indicate the time that the block was created, the time that the post, comment, etc, was posted to the platform”.  The appellant’s disclosed blocks are defined with respect to a single secondary content item and the timestamp related to that particular secondary content item.  This is a significant difference from how Crosby and Nakamoto describe how the blocks of a blockchain are implemented.  Page 9 of Crosby makes it clear that each block in a conventional blockchain contains multiple transactions.  Crosby states, “The transactions in one block are considered to have happened at the same time”.  In step 2 of the “5. Network” section of Nakamoto, “Each node collects transactions into a block”.  Both Crosby and Nakamoto are clear that blocks contain multiple transactions that are related as occurring at the same time.  In the case of 

	D. What the applicant’s invention would look like if it implemented conventional blockchain technology  
	If the applicant’s invention were to use blockchain technology, it would not have a centralized blockchain engine 116 that manages a single copy of the blockchain.  Instead each of devices 106 and/or platforms 104 would manage their own copy of the blockchain and each would implement the blockchain protocol to manage what content gets added to the blockchain shared amongst the participating nodes.  The devices 106 and/or platforms 104 would implement the steps explained in the Network section of Nakamoto in order to manage the distributed blockchain.  However, this is not what was disclosed by the appellant.

Response to Argument A(i)
	
The appellant’s first argument starts as follows:
	The Examiner relies on four references - Crosby, Mazonka, Topscott, and Nakamoto - to show that the Specification does not enable any person skilled in the art to carry out the invention. The references, however, do not show that the Specification is not enabling. The Appellant requested multiples times for the Examiner to show where the references — Crosby, Mazonka, Topscott, and Nakamoto — teach that the Appellant’s invention cannot be performed using the blockchain described in the references. Office Action, pp. 2-3, 6-9. Other than making blanket and unsupported statements regarding the Examiner’s perception of how the blockchain works and “this is all described in the Bitcoin whitepaper and the Crosby reference,” the Examiner has been both unwilling and unable to provide support in Crosby, Mazonka, Topscott, and Nakamoto that describe why any person skilled in the art would consider Appellant’s invention as not enabled.  See Office Action, p. 4.


	The appellant continues by alleging that “the Examiner misrepresents the blockchain technology as taught by the four references” that were cited by the Examiner on 3/3/2020 to support the Scope of Enablement rejection.  
	First the applicant argues that “there is no requirement of records among multiple participants in Crosby”.  This assertion ignores the substance of the Crosby document.  The first paragraph the appellant cites from page 9 of Crosby explains what is happening on a single node of the blockchain network.  It is explaining how a peer node is managing its own version of the Blockchain.  In the second paragraph from page 9 of Crosby cited by the appellant, Crosby is explaining that “any node in the network can collected unconfirmed transactions and create a block and then broadcasts it to rest of the network as a suggestion as to which block should be the next one in the blockchain” and that “There can be multiple blocks created by different nodes at the same time”.  What is happening here illustrates a 
	The applicant’s allegations that there is no requirement for distribution of records amongst multiple participants in Crosby seems to ignore what Crosby is actually describing.  It is true that each participant in Crosby stores its own copy of the Blockchain but the Blockchain stored at each node derives its meaning from the interactions with other nodes in the Blockchain network.  The appellant’s statement that there is not a requirement for a distribution of records amongst participants is completely erroneous when considering how the blockchain of an individual node in the network changes over time based on its interactions with the other participant nodes in the blockchain network.  As pointed out by the appellant:
Further, Crosby describes that a “blockchain is essentially a distributed database of records or public ledger of all transactions or digital events
that have been executed and shared among participating parties. Each transaction in the public ledger is verified by consensus of a majority of the participants in the system.” Crosby, p. 3.

	This clearly undermines the argument that “there is no requirement for distribution of records among multiple participants in Crosby”.  Crosby is clear that the digital events are “shared among participating parties”.  The transactions could not be “verified by consensus of a majority of the participants” if there was not some form of distribution of records of transactions.  The appellant’s citation of page 3 of Crosby directly contradicts what the appellant is alleging it shows.  If, as alleged by the appellant, there is no requirement for distribution of records of transactions, then the blockchain network would be useless since each node would maintain its own version of events.  There would be no reconciliation of conflicting transactions and thus no consensus.  That appellant’s assertion that there 
	Next the appellant argues the following from pages 9-10 of the Appeal Brief:
“Each node in a conventional blockchain maintains their own blockchain based on their own view of the broadcast data (see Network section of Bitcoin
whitepaper).” Office Action, p. 5. This statement 1s incorrect. Nakamoto (the
Bitcoin whitepaper) does not teach that each node maintains its own blockchain. Instead, the Network section of Nakamoto (replicated below) describes how blocks are generated and added to the blockchain.

	In Nakamoto (the Bitcoin whitepaper) the Examiner cited the section entitled “Network”.  Not surprisingly, this section of Nakamoto describes a network of nodes interacting to manage the blockchain.  As shown in this section each node maintains their own blockchain based on their own view of the broadcast data.  The broadcast data is described in step 1.  Steps 2 and 3 describe each node creating its own new blocks based on new transactions.  Step 4 describes a single node broadcasting a new block to the rest of the nodes which are not aware the new block because it has only been created by the node that is broadcasting it.  In step 5, the nodes receive the new block and verify its validity.  In step 6, the nodes accept the blocks broadcast by the node that broadcast the new block and move onto processing the next block.  These steps describe that each node is maintaining its own blockchain, as stated in the Office Action, as the nodes are collaborating to verify transactions.  
	If as alleged by the appellant it is “incorrect” that “each node in a conventional blockchain maintains their own blockchain based on their own view of the broadcast data” then the appellant is implying that each node is not maintaining their own blockchain.  The appellant’s perspective is incorrect though when considering that steps 2-6 of the network in Nakamoto explicitly describe each node maintaining their own copy of the blockchain.  After the steps described, Nakamoto further explains how each node handles conflicts based on conflicting information received from differing nodes.  This description is clearly describing that each node is storing branches from their unique perspective of what they are receiving on the network.  

	The appellant continues by arguing:
In support of the lack of enablement rejection under §112(a), the Examiner
appears to have his own interpretation of the blockchain, which is not even taught by the references the Examiner relies on. The Examiner then alleges that Appellant’s Specification is not enabling because the Specification does not teach the Examiner’s own, unsupported, interpretation of the blockchain. Office Action, pp. 4-5. This is not a standard for enablement required under §112(a). Examiner cannot substitute his own interpretation of a blockchain, the interpretation that is not even supported by the references the Examiner has provided, for that of a person skilled in the art. Appellant reiterates that the claims are directed to, and Specification describes, a particular implementation that uses a blockchain to store secondary content, which is enabling to the person skilled in the art in light of the Specification.


	As pointed out above and in the Office Actions, the Examiner’s interpretation is based on the evidence that the Examiner found when considering the of the state and predictability of the art and the level of those skilled in the art regarding blockchain technology.  The appellant’s invention is implemented in a manner that precludes existing blockchain technology from being used, as explained above.  Blockchain technology is a distributed system with no centralized management of a blockchain.  Every node in the conventional blockchain network maintains its own blockchain that can be reconciled 

	Argument A(ii)
	As to the appellant’s first argument, the Examiner is not stating that the applicant needs to provide technical detail as to how conventional blockchain technology works.  The Examiner has provided evidence that those skilled in the art would recognize how conventional blockchain technology works.  The Examiner is stating that because the appellant’s invention uses a centralized blockchain engine to store the appellant’s concept, the appellant is not using blockchain technology as it was and is known in the art.  The whole point of the rejection is that the appellant’s disclosed invention is incompatible with blockchain technology as it is known.
	For example, if the appellant had actually disclosed the applicant’s invention as true blockchain technology, then the appellant would have disclosed the nodes of the network servers 105 and devices 106 as implementing the steps described in the Network section of Nakamoto to broadcast new blocks amongst themselves so that the nodes could maintain their own blockchains.  Instead the appellant disclosed that the various nodes in the network interact via the centralized blockchain engine 116.  The appellant did not provide any direction on how one would make or use a centralized system that uses conventional blockchain technology.
	As to the second argument presented on page 12 of the Appeal Brief, the appellant’s argument is erroneous.  First, though the specification may not literally refer to the blockchain engine 116 as a 
	As to the paragraph that starts with the word “Third” on page 12, the rejection is not saying that what is happening in Figure 2A is not enabled.  The rejection is stating that it is not enabled as a conventional blockchain as the term would be understood in the art.  The Examiner also points out that Figures 2A-2D do not show that the platforms add “blocks” to the blockchain.   Figures 2A-2D only show that secondary content is supplied to and by the blockchain engine 116.  It is the blockchain engine and not the platforms or devices that is disclosed by the appellant as creating blocks so the appellant’s characterization is not consistent with what is actually disclosed.
	As to the paragraph that starts with the word “Fourth” that spans pages 12 and 13.  The appellant has not supplied any evidence that “there may be other, non-distributed blockchains”.  The Examiner was not able to find such evidence.  It is unclear why the appellant did not supply evidence 

Argument A(iii)
	As to the “First” argument presented on page 13 of the Appeal Brief, the Examiner agrees that the applicant described their version of a blockchain where the records or blocks are linked and secured using cryptography and that each block may contain a cryptographic hash of the previous block, a timestamp, and a portion of the secondary content.  Presumably the cryptographic hash is the linking using cryptography.  The disclosure in paragraphs 30 and 31 is not compatible with the cited blockchain technology for a couple of reasons.  First, in paragraph 30, the appellant describes that “each block of the blockchain 126 may contain a cryptographic hash of the previous block, a timestamp, and a portion of the secondary content 112 for content 110” and “a timestamp may indicate the time that the block was created, the time that the post, comment, etc, was posted to the platform”.  The appellant’s disclosed blocks are defined with respect to a single content item and the timestamp related to that particular content item.  This is a significant difference from how Crosby and Nakamoto describe how the blocks of a blockchain are implemented.  Page 9 of Crosby makes it clear that each block in a conventional blockchain contains multiple transactions.  Crosby states, “The transactions in one block are considered to have happened at the same time”.  In step 2 of the “5. Network” section of Nakamoto, “Each node collects transactions into a block”.  Both Crosby and Nakamoto are clear that blocks contain multiple transactions.  In the case of Bitcoin, these transactions would describe be exchanges of coins between payers and payees.  Therefore, though the appellant’s disclosed blockchain structure is similar to a conventional blockchain structure with its cryptographic linking between hashes and chronological order, the appellant’s blockchain differs because defines the content of the blocks differently with a single secondary content item 112A-D and a timestamp describing that content item whereas a 
	 Next argues the following on page 14:
Second, the Examiner alleges that “the nodes in a conventional [b]lockchain
network are peer nodes and each peer reconciles their own version of the
[b]lockchain with information received from other nodes.” Office Action, pp. 8-9 citing to Nakamoto (Bitcoin whitepaper). Nowhere, however, does Nakamoto
disclose that “each peer [node] reconciles their version of the [b]lockchain.”  Tellingly, the Office does not provide any citations for this statement. Instead, Nakamoto (replicated in part in Sec. VI.A.(1)) describes a technique for reconciling individual blocks when “one branch becomes longer,” that are then added to the blockchain. See Nakamoto, p. 3. Regardless, Nakamoto describes how blocks are added to the conventional blockchain and the Appellant is not required to provide such disclosure in the Specification, because it is already known. See M.P.E.P. 2164.01. Further, nothing in Nakamoto states that an individual node, to which the Examiner appears to analogize the blockchain engine in the Specification, cannot perform these functions.

	The Examiner has explained how each node in a blockchain network will see the blockchain from its unique perspective because each node is implementing the steps described in section “5. Network” of Nakamoto independently.  In other words, each node will receive broadcasts of blocks from other nodes so at any given time the versions of the blockchain at each node will differ.  Nakamoto explains how when a node receives conflicting versions of what the next block should be from other nodes, branches can be created.  Nakamoto explains how these branches are then resolved.  The Examiner agrees that a single node is performing its own functions to manage its perspective of the blockchain.  The difference that the Examiner is trying to convey is that the appellant’s invention has one entity, the blockchain engine 116, managing a single copy of the blockchain whereas a conventional blockchain exists as a distributed concept where each node in the blockchain network maintains its own copy of the blockchain in order to escape the need for a single trusted authority, like the appellant’s blockchain engine, to validate transactions.
	To conclude, the scope of enablement rejection is proper because the appellant’s disclosed invention is not compatible with blockchain as the technology is known in the art.  First, conventional 
	As explained, if the appellant’s invention used blockchain technology, it would not have a central authority in the form of a blockchain engine 116 managing a single blockchain 126.  Instead, servers 105 and/or devices 106 would act as nodes implementing a blockchain protocol described by Nakamoto and each node would maintain their own copy of the blockchain.  The appellant’s disclosure teaches away from such a scenario which creates a significant burden for anyone trying to make or use the appellant’s invention with actual blockchain technology as it is known in the art.  The appellant has clearly not provided the necessary guidance to those skilled in the art trying to use the claimed invention with conventional blockchain technology.

Argument B
	The Examiner made two distinct rejections based on 35 USC section 112(a) for failing to comply with the written description requirement.  The first applied to claims 1 and 21.  The second applied to claim 5.  The appellant has not provided any meaningful analysis of these rejections.
	Rejection of claims 1 and 21 under 35 USC section 112(a) – written description
	The first rejection of claims 1 and 21 was based on the amendment made on 8/16/2021.  The appellant amended the preamble of each claim.  Claim 1 was amended to cover a system for storing secondary content between platforms.  Claim 21 was amended to cover a method for storing the 
The problem is that the 8/16/2021 also amended the fourth limitation of claim 1 to state that the secondary content received from the first platform is referring to this secondary content referred to “the” secondary content in the preamble.  The article “the” specifies a particular instance and not just any instance.  This creates a problem because, as pointed out by the appellant in their argument B, the actions of the limitations of claim 1 are covering Figures 2A-2B.  In Figures 2A-2B, all of secondary content 112 is not received from the platforms. Instead, individual pieces of the secondary content 112A-D are received.  Therefore, the amendment to claim 1 from 8/16/2021 created a scope where all of the secondary content 112 is received from a first platform when such a scope was not originally disclosed because only individual pieces of secondary content 112A-D were received in the original disclosure.  Claim 21 presents the same problem.
Rejection of claim 5 under 35 USC section 112(a) – written description
This rejection first appeared in the 5/14/2021 Office Action in response to the 3/11/2021 amendment.  The rejection stated the following:
The applicant did not disclose a scenario where the entity that interacts with the platforms(blockchain engine 116) receives a content identifier for secondary content from a platform and then provides both the secondary content and the content identifier by sharing it with the platform. While the applicant discloses that the content would be returned, the applicant did not disclose that the content identifier that was provided by the platform would be shared back to the platform. This is shown in Figures 2B and 2D which show that when a platform provides a content identifier, it receives back content only and not also a content identifier.

The appellant has responded to this rejection by citing paragraphs and Figures without explanation of how these paragraphs and Figures show the subject matter in question.  Paragraph 28 states that content identifiers can be shared between platforms along with content 110 but this is 

Argument C(i)
The Examiner followed the guidance given in section 2173.05(a) of the MPEP when considering the meaning of the claimed blockchain.  The Examiner found that by using the term blockchain to describe a centrally managed data structure, the appellant was using the term contrary to its ordinary meaning.  The appellant also defined the creation of blocks in a different manner than those of a conventional blockchain.  The appellant did not clearly redefine the term blockchain “so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term.”
The claims are rejected for not being clear because the appellant’s disclosed invention is not compatible with blockchain technology as it is known in the art, as explained.  Blockchains, as are known in the art, are decentralized peer-to-peer systems.  The applicant’s concept of a blockchain is managed solely in a centralized manner by a single blockchain engine 116.  The disclosure in paragraph 32 of the specification that portions of the blockchain 126 can be stored in a distributed manner is not equivalent to the distributed nature of a conventional blockchain because the conventional blockchains each manage a copy of the blockchain whereas paragraph 32 is just stating that portions of blockchain 126 can be distributed.  The appellant’s disclosure still requires that for this blockchain 126 to be accessed, the platform must interact with the blockchain engine 116 or an API.  Therefore, even if the storage of 
The appellant fails to redefine the term blockchain.  Paragraphs 30 and 31 provide non-limiting descriptions of the applicant’s blockchain.  The disclosed blockchain is clearly managed differently (centralized management instead of distributed management) and structured differently (blocks store single content items instead of multiple unrelated concurrent transactions).  
This causes a significant question of how to interpret the term blockchain in the claims.  It would not appear to be appropriate to interpret what is claimed as using a conventional blockchain because, as explained, the applicant’s invention does not appear to be compatible with a conventional blockchain.  These questions of claim interpretation apply directly to the arguments regarding what reads on the art.  The appellant argues in this Appeal Brief (pages 18 and 22) that the prior art does not disclose a “blockchain”.  This argument is ambiguous because it is not clear whether the appellant is referring to conventional blockchain or the appellant’s non-limiting definition of a blockchain from paragraphs 29 and 30 of the specification.  
According to the section 2173.05(a)(iii) of the MPEP: 
Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.

The appellant has not made clear which meaning is being relied upon to claim the invention.  It is the Examiner’s position that the meaning of the claimed blockchain is not clear from the claims and the appellant has not provided any clarifying remarks that provide a specific definition for the appellant’s claimed blockchain.

Argument C(ii)
The clarity rejection of claim 7 and 8 is related to the amendment to the claims on 8/16/2021 and it also relates to the written description issue involving claim 1.  As pointed out the preamble of claim 1 was amended establish that the system of claim 1 is for “sharing secondary content between platforms”.  The fourth limitation of claim 1 specifies that this secondary content mentioned in the preamble is all received from the first platform.  Claim 7 now introduces “new” secondary content received from a second platform which contradicts claim 1 because all of the secondary content that is shared between platforms is received from the first platform.
The problem here is that the preamble is referring to secondary content 112 as a whole whereas the actions performed in the fourth limitation of claim 1 and claim 7 are supposed to cover interactions with pieces of secondary content 112A-D.  The applicant should not have amended the fourth limitation of claim 1 on 8/16/2021 to reference the secondary content of the preamble because the secondary content in the fourth limitation of claim 1 is conceptually different since it is only covering a piece of secondary content and not the totality of all of the secondary content.  Because of how the fourth limitation is defining how the secondary concept is received, it causes clarity issues when considering how the new secondary content would be related to the secondary content that has preceded in the claim.  Basically, the rejection of claims 7 and 8 would not be made if the applicant hadn’t amended the fourth limitation of claim 1.


Argument C(iii)
As to claim 9, the claim limitation in question covers “the secondary content associated with content included in the second platform”.  This implies that there is particular secondary content 
As to claim 21, there is clearly not antecedent basis for “the secondary content” in the preamble itself.  The appellant seems to be arguing that the preamble itself has antecedent basis for itself which is not reasonable.

Argument D(i)
The Examiner has considered section 2111.01 of the MPEP when considering the plain meaning of the term “blockchain”.  As instructed by the MPEP, the Examiner looked to the specification when trying to determine the meaning of the claimed blockchain.  The Examiner found the plain meaning of the term blockchain, as it is known in the art, to be inconsistent with how the term is used in the specification because a blockchain as known in the art is a ledger that is distributed amongst participants whereas the appellant’s disclosed blockchain is a centrally managed data structure.  
With this in mind the Examiner concurs that Barman does not teach a blockchain as the term is known in the art.  However the Examiner believes that Barman shows the concept of a blockchain disclosed by the appellant.
The appellant provides the following non-limiting definition for the term blockchain:
[00029] In an embodiment, blockchain engine 116 may include a blockchain generator 124. Blockchain generator 124 may generate a blockchain 126. Blockchain 126 may be a continuously growing list or records or blocks which are linked and secured using cryptography. In an embodiment, blockchain 126 may be associated with content 110. 
[00030] In one embodiment, each block in blockchain 126 may contain a cryptographic hash of the previous block, a timestamp and a portion of secondary content 112 for content 110. For example, each block in blockchain 126 may include a post, a comment, etc., associated with content 110 that was may indicate the time that the block was created, the time that the post, comment, etc., was posted to platform 104, etc. 
[00031] In an embodiment, blockchain engine 116 may also associate content identifier 120 with blockchain 126. For example, content identifier 120A associated with content 110A may be associated with blockchain 126A that stores secondary content 112A. In this way, blockchain engine 116 or platform 104 may use content identifier 120 to access blockchain 126 and store or retrieve secondary content 112 to and from blockchain 126.

The appellant did not limit the definition of a blockchain or a block because the appellant’s definition only states that the blockchain and block “may” have the characteristics described.  It would be inappropriate to read any of these limitations into the claim.  The appellant’s definition of a blockchain is open ended which allows any art that shows the functionality of the claims to read on the claim language.  The broadest reasonable interpretation of the claimed blockchain is a collection of secondary content 112A-D.
Barman shows such a collection.  Federated commenting service stores all comments related to a content item as described in paragraph 44.  These comments read on the claimed “blockchain”.  The content item in paragraph 44 of Barman clearly reads on the content item in the claims.  The unique identifier, that is described in paragraph 63 of Barman as being used to associate the comment with the content item, is the claimed content identifier.
Before addressing the appellant’s arguments, which are confusing, the Examiner first will show How Barman clearly anticipates claims 9 and 21.
Barman clearly anticipates claim 9.  Barman teaches the claimed system (federated commenting service 105) for sharing secondary content between platforms (paragraph 41).  Barman teaches receiving an indication from a first platform (paragraph 58, second Internet service 111 requests comment 310 from federated commenting service in order to display comment 310 with content 305) to access the secondary content (comment 310) associated with content (content 305) included on a second platform (first Internet service 110), wherein the secondary content is generated (paragraph 53, comments are generated in response to display shown in Figure 4A).  Barman teaches determining a content identifier (paragraph 63, the unique identifier is associated with both the content 305 and comments 310) associated with the content and with a blockchain (the comments are the blockchain) in a plurality of blockchains (the federated comment service 105 stores multiple sets of comments).  Barman teaches accessing the secondary content (paragraph 58 shows how the comment is accessed) from at least one block (comment) in the blockchain (collection of comments) associated with the content identifier (paragraph 63 shows how the comments are associated with the unique identifier).  Barman shows transferring (paragraph 58, the content is transferred from the federated comment service 105 to the second Internet service 111) the secondary content stored in the at least one block in the blockchain to the first platform as aggregated content (Figure 5B shows aggregated content in the form of content 305 and comment 310).
Barman clearly anticipates claim 21.  Barman receiving first content on a platform (first Internet service has content 305).  Barman teaches generating a content identifier (paragraph 63, unique identifier is “associated” with both content 305 and related comments) associated with the first content received at the first platform and with the blockchain (paragraph 44, collection of comments stored in federated commenting service).  Barman teaches receiving the secondary content from the first platform associated with the content (paragraph 57 and Figure 4A).  Barman teaches storing the secondary content in at least one block (comment 310) in the blockchain (collection of all comments) associated with the content identifier (paragraph 58, the comment is sent to the federated commenting service 105 where it is stored with the other comments as described in paragraph 44).
The appellant’s arguments seem to be confused.  The Examiner did not state that Barman teaches multiple databases.  The Examiner did not state that the database itself is a blockchain.  The examiner can therefore not address the arguments regarding these allegations because they are not 
As to the argument that the Examiner is inconsistent with his mapping different components of Barman to a blockchain.  The Examiner is not sure what the appellant is referring to by “Office Action, pp.6, 12” or “Office Action pp. 5, 14” but suspects the appellant may be referring to mappings in different office actions.  Mappings may have changed from one office action to the next just as the scope of the claims has changed from one amendment to the next.  That is irrelevant to this appeal because the appeal should only be concerned with the last office action.  As explained, the Examiner mapped the art to the breadth of the disclosure regarding a blockchain and not how the term is known in the art.  For reasons already discussed, the appellant’s blockchain is not consistent with how the term is known in the art.
As to the arguments regarding paragraphs 53 and 58 of Barman, the Examiner presents a clear mapping above to show explicitly how each element of Barman is mapped to the claims.  The Examiner believes this mapping was evident from the rejection in the previous office action.  In any case the Examiner has provided a more explicit mapping to show how a comment is mapped to a block to address the appellant’s possible confusion regarding paragraphs 53 and 58.
The appellant alleges that features of claim 21 are not disclosed by Barman for “reasons discussed above” but fails to explain what particular reasons.  The limitations of claim 9 are significantly 

Argument D(ii)
For the reasons discussed above, the term blockchain as covered by the applicant is broad enough to cover a collection of secondary content and each block is broad enough to cover a single piece of secondary content.  The appellant’s arguments make general allegations that Greene does not teach certain elements of the claim language.  The Examiner provides an explicit mapping of the claims in question and how Greene reads on every claim limitation and claim element.
As to claim 9, Greene teaches the claimed system (col. 3, lines 39-44, the content platform is the system) for sharing secondary content between platforms (col. 3, lines 39-44, the global comments are the secondary content).  Greene teaches receiving an indication from a first platform (col. 5, lines 1-3, the device requesting the media item to be shared is the first platform) to access the secondary content (col. 3, lines 45-50, the indexed comments) associated with content (col. 3, lines 45-50, the media item) included on a second platform (a device that has previously posted comments related to the media item), wherein the secondary content is generated in response to displaying the content (col. 2, lines 49-54, comments from other social media shares of the media item). Greene teaches determining a content identifier (col. 5, lines 9 and 10, the media item identifier) associated with the content and with a blockchain (the comments are the blockchain) in a plurality of blockchains (the data store stores multiple sets of comments).  Greene teaches accessing the secondary content (col. 5, lines 25-28) from at least one block (comment) in the blockchain (collection of comments) associated with the content identifier (comments are clearly associated with media item identifier).  Greene shows transferring (col. 5, lines 30-36) the secondary content stored in the at least one block in the blockchain (the comments are displayed as aggregated with the media item).
Greene clearly anticipates claim 21.  Greene receiving first content on a first platform (step 202).  Greene teaches generating a content identifier (col. 8, lines 10-14) associated with the first content received at the first platform and with the blockchain (col. 3, lines 45-50 shows the claimed association between the media item identifier, media item and collection of comments that read on the blockchain).  Greene teaches receiving the secondary content from the first platform associated with the content (col. 6, lines 7-16 and step 210, when displaying the media item new comments can be received). Greene teaches storing the secondary content in at least one block (new comment) in the blockchain (collection of all comments about the media item) associated with the content identifier (col. 6, lines 11-14 and step 212).
As to the argument that the Examiner is inconsistent with his mapping different components of Greene to a blockchain.  The Examiner is not sure what the appellant is referring to by “Office Action, pp.6, 12” or “Office Action pp. 6, 15” but suspects the appellant may be referring to mappings in different office actions.  As explained, mappings may have changed from one office action to the next just as the scope of the claims has changed from one amendment to the next.  That is irrelevant to this appeal because the appeal should only concerned with the last office action.  As explained, the Examiner mapped the art to the breadth of the disclosure regarding a blockchain and not how the term is known in the art.  For reasons already discussed, the appellant’s blockchain is not consistent with how the term is known in the art.
The appellant alleges that features of claim 21 are not disclosed by Greene for “reasons discussed above” but fails to explain what particular reasons.  The limitations of claim 9 are significantly different from those of claim 21 so it is not apparent what particular reasons the appellant thinks make 

Argument E(i)
For the reasons discussed above, the term blockchain as covered by the appellant is broad enough to cover a collection of secondary content and each block is broad enough to cover a single piece of secondary content.  The Examiner provides an explicit mapping of the claims in question and how the Barman and Dogruoz reads on every claim limitation and claim element and why the combination is obvious.
As to claim 1, Barman teaches a system for sharing secondary content between platforms (Comments 310 and 315 are shared between first and second Internet services 110 and 111).  Barman teaches receiving content from a first platform (paragraph 55 shows a content item 305 and paragraph 58 shows how the federated comment service 105 manages the content item 305).  Barman teaches generating a content identifier for the content item (paragraph 63, federating commenting service 105 uses a unique identifier that ties the content item to comments).  Barman teaches associating (paragraph 63, unique identifier is “associated” with both content 305 and related comments) the content identifier with the content (content item) and with a blockchain (paragraph 44, each collection of comments for a particular content item is a “blockchain” according to the breadth of the claim and applicant’s specification) in a plurality of blockchains (the database stores multiple sets of content items 305 and respective comments, therefore it stores a plurality of “blockchains”).  Barman teaches receiving the secondary content from the first platform (paragraph 57, ref. no. 310 is the secondary content), wherein the secondary content is associated with the content (Figure 4 illustrates how the comment 310 about content item 305 and thus they are “associated”).  Barman teaches storing the secondary content in at least one block on the blockchain, associated with the content item (paragraph 44 shows how the comments 310 and 315 (blocks) are stored in the collection of comments (blockchain) associated with the content item 305).  Barman teaches receiving a request for secondary content from a second platform (paragraph 113).  Barman teaches selecting the blockchain from the plurality of blockchains (paragraph 108 shows how the comments are stored as a collection associated with the content item in a database and paragraph 113 shows how the such comments stored in the database are accessed).  Barman teaches providing the secondary content from the selected blockchain to the second platform (paragraph 114).  
However, in the final three limitations, Barman does explicitly teach that the request for the secondary content from a second platform uses the unique identifier which is mapped to the claimed content identifier.  When determining obviousness, the Examiner had to consider whether it would be obvious to include a content identifier in the request for secondary content from the second platform taught by Barman.  
Dogruoz teaches a method where a request from a second platform can include a content identifier that is then used for selecting the correct entry in a database for collecting comments related to a content item.  Paragraph 62 and Figure 4 of Dogruoz shows how a “media content identifier” can be included in a request for retrieving comments and how the identifier is used to retrieve a set of comments associated with a content item from a database.
The combination would be obvious because Barman already stores the comments 310 and 315 along with the content items 305 in a database as described in paragraph 44 and paragraph 63 of Barman states that a unique identifier is used to associate the comments with the appropriate content item.  Dogruoz shows how it would be obvious to include a content identifier in the same type of request for secondary content taught by Barman in paragraph 113.  This combination would not require a substantial modification of Barman because clearly the elements necessary for servicing the type of request taught by Dogruoz are already present in Barman (the unique identifier, content item and 
The appellant makes the following argument:
First, claim 1 recites “associating the content identifier with the content and with a blockchain in a plurality of blockchains.” For the reasons discussed above, Barman does not teach either “blockchain” or this limitation of claim 1. This is because the “unique identifier” taught in Barman is not associated with both the “content and with a blockchain.” See Sec. VI.D.(i).

As shown, Barman teaches a stored collection of comments which reads on the breadth of the appellant’s claimed blockchain because the appellant’s disclosed blockchain does not feature a limiting definition.  Paragraph 63 of Barman shows how the unique identifier is associated with both the content item and the collection of comments.
The appellant then argues:
Second, claim 1 recites “selecting the blockchain from the plurality of
blockchains using the content identifier.” The Examiner relies on the disclosure in paragraphs 44, 108, and 113 in Barman pertaining to a database to teach this limitation. Office Action, p. 17. Specifically, the Examiner relies on Barman’s teaching that “the comments may be stored in a database and/or presented to users.” Barman, §108. The disclosure of the database, however, still does not teach 1) multiple databases or 2) that the database is selected using the unique identifier.

As explained previously, the examiner never mapped multiple databases to the blockchains.  Instead multiple entries in a single database were mapped to the plurality of claimed blockchains.  The appellant appears to have had a misunderstanding of the rejection even though the mapping is clear in the rejection.  Therefore the appellant’s allegations about multiple databases are irrelevant to the actual rejection.  The entries in the database of Barman clearly show how content items are stored with their associated collections of comments.  Dugruoz is relied upon to show how a content identifier/unique identifier can be used to access comments associated with a content item from a database.

Third, the Examiner appears to rely on Dogruoz to teach “selecting the
blockchain from the plurality of blockchains using the content identifier.”
Dogruoz, like Barman, also does not teach a “blockchain.” Instead, the cited
paragraphs in Dogruoz describe that “comments that are associated with a media content item (e.g., video 112 in FIG. 1) can be received at a server device (e.g., server device 202, as described above in connection with FIG. 2) when submitted by a user of a user device (e.g., user device 204 as described above in connection with FIG. 2).” Dogruoz, § 62. Dogruoz further explains that “process 400 can access, request, and/or retrieve the comments associated with the media content item concurrently with the metadata associated with the media content item (e.g., the title of the media content item, a description of the media content item, the content creator of the media content item, etc.).” /d. Nothing in Dogruoz teaches a “blockchain,” “content identifier,” or “selecting the blockchain from the plurality of blockchains using the content identifier,” as recited in claim 1. Here again the Examiner appears to map both a centralized database and an entry in the centralized database to blockchain. Such mapping is improper and neither mapping corresponds to a blockchain as known in the art. See Crosby, Mazonka.


The Examiner is mapping a single entry pertaining to a collection of stored comments to a blockchain and all of the entries in the single database to the plurality of blockchains.  As explained, the appellant misunderstood the mapping in the rejection and therefore the appellant’s allegations about multiple databases are irrelevant to the rejections.


Argument E(ii)
For the reasons discussed above, the term blockchain as covered by the applicant is broad enough to cover a collection of secondary content and each block is broad enough to cover a single piece of secondary content.  The appellant’s arguments make general allegations that Greene does not teach certain elements of the claim language.  The Examiner provides an explicit mapping of the claims in question and how Greene and Dogruoz make obvious every claim limitation and claim element.
Greene teaches a system (col. 3, lines 39-44, the content platform is the system) for sharing secondary content between platforms (col. 3, lines 39-44, the global comments are the secondary content).  Greene teaches receiving content from a first platform (Figure 2, ref. no. 202 and col. 5,lines 1-3, the device requesting the media item to be shared is the first platform);  Greene teaches generating a content identifier for the content (col. 3, lines 45-50, the content is stored in the data store with a generated unique ID). Greene teaches associating the content identifier with the content (media item) and with a blockchain (collection of comments pertaining to media item) in a plurality of blockchains (col. 3, lines 45-50, each media item is stored with its associated collection of comments as a database entry in data store 150).  Greene teaches receiving the secondary content from the first platform, wherein the secondary content is associated with the content (col. 6, lines 7-16).  Greene teaches storing the secondary content in at least one block (each comment) on the blockchain (the collection of comments pertaining to the media item), associated with the content identifier (col. 3, lines 45-50 and col. 6, lines 6-16 show how the obtained comments are stored with the collection of comments in the datastore).  Greene teaches receiving a request for secondary content from a second platform (Figure 2, step 202).  Greene teaches selecting the blockchain from the plurality of blockchains using a content identifier (Figure 2, steps 204 and 206 and col. 3, lines 45-50, the associated comments are retrieved from the data store using the unique ID).  Greene teaches providing the secondary content from the selected blockchain to the second platform (Figure 2, step 208).
However, in the final three limitations, Greene does not explicitly teach that the request for the secondary content from a second platform uses the unique identifier which is mapped to the claimed content identifier.  When determining obviousness, the Examiner had to consider whether it would be obvious to include a content identifier in the request for secondary content from the second platform taught by Greene.  
Dogruoz teaches a method where a request from a second platform can include a content ideitnifer that is then used for selecting the correct entry in a database for collecting comments related to a content item.  Paragraph 62 and Figure 4 of Dogruoz shows how a “media content identifier” can be 
The combination would be obvious because Greene already stores the comments along with the media item in a database as described in col. 3, lines 45-50.  Greene states that a unique identifier is used to associate the comments with the appropriate content item.  Dogruoz shows how it would be obvious to include a content identifier in the same type of request for secondary content taught by Greene in steps 204 and 206.  This combination would not require a substantial modification of Greene because clearly the elements necessary for servicing the type of request taught by Dogruoz are already present in Greene (the unique ID, media item and associated comments).  Those of ordinary skill would recognize that using an identifier to access information in a database is ubiquitous in the art, as illustrated by the cited teachings of Dogruoz.  Dogruoz provides a specific way to implement the broadly disclosed steps 204 and 206 of Greene.

The appellant’s first argument regarding Greene and Dogruoz is not persuasive.  The collection of comments associated with each media item reads on the breadth of the claimed blockchain.  Col. 3, lines 45-50 of Greene shows that unique ID is associated in the data store with both the media item and its associated comments.
As to the second argument from the appellant, steps 204 and 206 and col. 3, lines 45-50 of Greene show how a unique ID is used to obtain a set of comments (blockchain) from the database.
As to the third argument regarding Greene and Dogruoz, Greene clearly shows how the appropriate set of comments from all of the sets of comments that are stored in the data store is selected using the unique ID. 

Argument F




Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        
Conferees:
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442       

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.